DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 6 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,948,879 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 2, the prior art does not teach or reasonably suggest a method for correcting a state of display of a watch or respectively a movement, said watch or respectively said movement including at least one basic oscillator arranged to generate oscillation at a nominal frequency NO, the method comprising: measuring or evaluating a state of display error on said watch or respectively said movement; measuring an initial variation of rate value DI of the basic oscillator; and adjusting a duration of said state of display correction phase to exactly correct the state of display error at said initial moment of actuation, wherein the state of display correction oscillator has a variation of rate value with respect to a reference, which is lower than said initial variation of rate value DI, and wherein there is incorporated in said state of display correction device a winder for mechanical or automatic watches in combination with the remaining limitations of the claims.
Regarding claim 16, the prior art does not teach or reasonably suggest method of winding a mechanical or automatic watch with an automatic winder for mechanical or automatic watches with at least one support for receiving a watch or respectively a movement, comprising: said watch or respectively said movement comprising at least one basic oscillator arranged to generate oscillation at said nominal frequency NO, with an initial variation of rate value DI .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached W: 4-8pm; Th: 10am-2pm; F: 10-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844